Citation Nr: 0104117	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-13 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 7, 1995 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1942 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which effectuated a Board decision that 
granted an increased rating to 100 percent for the veteran's 
service-connected PTSD, and assigned an effective date of 
August 7, 1995 for this increase.  The veteran filed a timely 
appeal to the effective date assigned by the RO.

The veteran's claim for a total rating for compensation based 
on individual unemployability due to a service-connected 
disability, also on appeal, shall be the subject of a 
separate Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  In a rating decision dated September 7, 1994, the RO 
granted the veteran's claim for an increased rating for his 
service-connected PTSD from 30 percent to 50 percent.

3.  The veteran did not file a notice of disagreement within 
one year of the date of mailing of the notice of the RO's 
September 7, 1994 rating decision.

4.  The veteran filed a new claim for an increased rating for 
PTSD in August 1995.

5.  In a Board decision dated in April 1998, the Board 
granted the veteran's claim for an increased rating to 100 
percent for his PTSD.

6.  In a rating decision dated in April 1998, the RO 
effectuated the Board's decision granting a 100 percent 
rating for the veteran's PTSD, and assigned an effective date 
of August 7, 1995, the date of receipt of the veteran's claim 
for an increased rating for this disorder.


CONCLUSIONS OF LAW

1.  The September 7, 1994 RO rating decision is final.  38 
C.F.R. §§ 20.200, 20.201, 20.204, 20.302(a) (2000).

2.  The criteria for the assignment of an effective date 
earlier than August 7, 1995, for a grant of an increased 
rating to 100 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision dated in April 1998, the Board granted the 
veteran's claim for an increased rating to 100 percent for 
PTSD, then returned the veteran's claims file to the RO for 
the assignment of an effective date for this increase.  In a 
rating decision dated in April 1998, the RO assigned an 
effective date of August 7, 1995, the date of VA's receipt of 
the veteran's claim for an increased rating for PTSD.  The 
veteran has appealed the effective date assigned, claiming 
that the effective date for this increase should be February 
9, 1993, a date one year earlier than his original claim for 
an increased rating, received by VA on March 17, 1994.

The record reflects that, in connection with the veteran's 
claim, the RO has  obtained all relevant medical records, and 
has also furnished the veteran with several recent VA 
examinations.  Accordingly, the Board considers that all 
necessary notice has been furnished, and that VA's duty to 
assist the veteran with regard to her claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. §§ 5103 and 5103A, 5106-7). 

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  Id.  The Court further 
stated that the phrase "otherwise, date of receipt of 
claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 1998).  That is, 
because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 
3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper.  VAOPGCPREC 12-98 at 3.

A review of the veteran's claims file reveals that the 
veteran was originally granted service connection for a 
nervous disorder, then termed more generally 
"psychoneurosis, anxiety state," by a rating decision dated 
May 5, 1945.  On February 9, 1994, the veteran submitted a 
claim for an increased rating for his PTSD.  This claim was 
received by the RO on March 17, 1994.  In a rating decision 
dated September 7, 1994, the RO granted an increased 
disability rating for the veteran's PTSD from 30 percent to 
50 percent disabling, effective March 17, 1994, the date of 
the RO's receipt of the veteran's claim for increase.

On August 7, 1995, the RO received a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  The RO construed this form to encompass, 
inter alia, a claim for an increased rating for PTSD.  In a 
rating decision dated October 31, 1995, the RO issued a 
rating decision denying the veteran's claim for an increased 
rating for PTSD.  The veteran appealed this denial.  The 
Board notes that in the RO's subsequent Statement of the 
Case, issued in December 1995, the RO indicated that the 
"claim for the condition(s) at issue" was received on 
August 7, 1995, i.e., the date of receipt of the veteran's VA 
Form 21-8940.

The veteran now argues, in essence, that this Form 21-8940 
should more properly be viewed not as a new claim for an 
increased rating, but rather as a notice of disagreement 
(NOD) to the RO's September 7, 1994 rating decision which 
granted an increased rating from 30 percent to 50 percent for 
his PTSD.  He argues that this rating decision was issued in 
response to his February 9, 1994 claim for an increased 
rating for PTSD, received by the RO on March 17, 1994, and 
that February 9, 1994 should therefore be viewed as the date 
of his claim for increase.  He further claims that the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred was February 9, 1993, 
and that since his claim for increase was received by VA 
within one year from that date, an effective date of February 
9, 1993 should be assigned for an increased rating to 100 
percent for PTSD.

It is a statutory requirement that every appeal must be 
initiated by a notice of disagreement in writing and, after a 
statement of the case has been furnished, completed with a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
See Roy v. Brown, 5 Vet. App. 554 (1993).  A notice of 
disagreement must be filed within one year from the date that 
the agency of original jurisdiction mails notice of the 
determination to the claimant, otherwise it becomes final.  
The date of mailing the letter of notification will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
Whether a notice of disagreement has been filed on time is an 
appealable issue and if a claimant contests an adverse 
determination with respect to timely filing of the notice of 
disagreement, the RO will furnish a statement of the case to 
the claimant.  38 C.F.R. § 19.34. 

As indicated above, the veteran claims that the VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, should be viewed as a notice of 
disagreement with the RO's September 7, 1994 rating decision.  
In analyzing this contention, the Board notes that a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination.  38 C.F.R. § 20.201; see also Gallegos v. 
Gober, 14 Vet. App. 50, 57 (2000) (invalidating that portion 
of § 20.201 which might be interpreted as adding a 
requirement of an expression of a desire for Board review).

After reviewing the VA Form 21-8940 at issue, the Board 
concludes that this document can not reasonably be construed 
as a notice of disagreement.  This document contains no 
statement expressing disagreement with the September 1994 
rating decision.  On the contrary, the veteran merely 
completed a standardized VA form for applying for a total 
rating for compensation based on individual unemployability 
due to a service-connected disability, filling in appropriate 
blanks, checking appropriate boxes, then signing and dating 
the application form.  Nowhere on this form is there any 
wording which could be specifically construed as disagreement 
with the September 1994 rating decision; indeed, this rating 
decision was not explicitly mentioned on this document.

The Board has considered the argument set forth on the 
veteran's behalf by his attorney, that the disposition of 
this case is controlled by Tomlin v. Brown, 5 Vet. App. 355 
(1993).  However, the Board finds that the facts and 
circumstances in Tomlin are sufficiently dissimilar to the 
facts of the case at hand to render it clearly 
distinguishable and non-supportive of the veteran's claim.  
In Tomlin, the primary issue was whether a statement by the 
veteran's representative, made during the course of a 
hearing, that the veteran continued to claim a 20 percent 
rating for his service-connected disorder constituted a valid 
"written communication" of the veteran's disagreement with 
the RO's rating decision.  The Court concluded in that case 
that once the hearing was transcribed into writing, it met 
this requirement.  Although there was some additional 
argument as to whether the representative's statement was an 
NOD to the correct issue, because of procedural questions 
regarding the finality of various rating decisions, there was 
no disagreement among the parties as to whether the 
representative's statement was sufficient to constitute 
disagreement.

In this case, the situation is just the opposite.  There is 
no question that the VA From 21-8940 submitted by the veteran 
was in writing.  However, there is no disagreement expressed 
with the September 1994 - or any other - RO rating decision.  
Simply put, this document cannot be construed as a notice of 
disagreement because it fails to evince any dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction.

Similarly, the veteran's attorney's argument that under 
McGrath v. Gober, 14 Vet. App. 28 (2000), the veteran is 
entitled to potentially have the date of increase go back to 
the date of the original "unadjudicated" claim is 
nonpersuasive, since this argument is contingent upon a 
finding that there is in fact an unadjudicated claim to go 
back to.  As detailed above, the Board has determined that 
the veteran's VA Form 21-8940, received by VA on August 7, 
1995, was not an NOD to the RO's September 1994 rating 
decision, but rather constituted a new claim for an increased 
disability rating.  As such, the September 1994 rating 
decision was never appealed, and became final.

In light of the above discussion, the Board finds that the VA 
Form 21-8940 submitted by the veteran and received by VA on 
August 7, 1995 was not an NOD, but instead was correctly 
interpreted by the RO as raising an implied claim for an 
increased rating for PTSD.  Turning then to the issue of the 
effective date for the assignment of a 100 percent rating for 
PTSD, the Board notes that, as indicated above, an increase 
in disability compensation shall be effective the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  In this case, there 
is no evidence which indicates that the veteran was 100 
percent disabled at any time in the year prior to August 7, 
1995.  At the time of a VA PTSD examination in July 1994, the 
examiner noted that the veteran had been able to "bury" his 
problems at work, and had worked for 31 years at the same 
company until voluntarily retiring.  The examiner stated that 
although he had worked for 31 years, he doubted that he 
veteran had worked to his potential.  The examiner noted that 
he had been married to the same wife for 47 years.  On mental 
status examination, the veteran's speech was clear and 
spontaneous, and his affect was appropriate.  He denied any 
hallucinations or delusions, and showed no obsessions, 
compulsions, or phobias.  His thought process was productive.  
He was logical, and both his abstract thinking and his 
memory, both long and short-term, were deemed excellent.  His 
insight and judgment were good.  He showed some depression 
and anxiety, but denied any suicidal or homicidal thoughts.  
The examiner diagnosed PTSD, chronic and fairly severe.

The report of a VA PTSD examination conducted in September 
1995 showed similar findings, again noting that the veteran 
had retired in 1979 at age 65.  Although this report was 
created just after the period in question, it clearly has a 
bearing on the level of the veteran's functioning over the 
one-year period in question.  It was again noted that the 
veteran had been married for 47 years, and that his marriage 
was good.  His social life was also described as good, and 
the examiner noted that the veteran kept busy during the day 
and that he and his wife traveled.  The examiner also 
diagnosed PTSD, and stated that the veteran's incapacity was 
"mild to moderate," noting that the veteran functioned at 
home and socialized.

A review of these records reveals no evidence which would 
support a finding that the veteran was 100 percent disabled 
due to his PTSD during the one-year period extending from 
August 7, 1994 to August 6, 1995.  On the contrary, findings 
on mental status examinations showed that the veteran was 
functioning reasonably well, with a good social life and 
positive interactions with his wife and his friends.  
Although he was not working, it appears that this was due to 
a voluntary retirement at age 65, and one examiner noted that 
he still performed tasks such as mowing lawns for widows in 
his neighborhood.  As noted above, three possible effective 
dates may be assigned depending on the facts of the case: (1) 
if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); and (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet App at 126.  Based 
on a review of the claims file and the discussion contained 
therein, it is clear that the RO did not find that the 
veteran was totally disabled due to PTSD prior to the August 
7, 1995 date of claim for increase.  As such, the date 
entitlement arose should govern.  However, the Board will not 
modify the RO assignment of an effective date for the grant 
of an increased rating to 100 percent for the veteran's PTSD 
of August 7, 1995, the date of VA's receipt of the veteran's 
claim for an increased rating for this disorder.


ORDER

An effective date earlier than August 7, 1995 for the grant 
of an increased rating to 100 percent for PTSD is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

